Citation Nr: 0405852	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-01 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 16, 
2000, for the award of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to May 1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating decision, service 
connection was established for PTSD.  A 30 percent rating was 
assigned effective August 16, 2000.  The veteran was notified 
of that decision by a letter dated in February 2001.  The 
veteran filed a notice of disagreement with respect to the 
effective date of the award for service connection for PTSD 
in February 2001.  A statement of the case, issued in October 
2001 reflects the issues of earlier effective date and 
increased rating for PTSD.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
was denied in a September 2001 rating decision.  The veteran 
filed a notice of disagreement to the disability rating for 
PTSD and for TDIU in October 2001.  A supplemental statement 
of the case reflecting the issues of entitlement to a higher 
rating for PTSD and for an earlier effective date was issued 
in October 2001.  The veteran filed a substantive appeal to 
"all the issues listed on the statement of the case and 
supplemental statements of the case" in October 2001.  

In March 2002, the Board denied entitlement to a higher 
initial rating for PTSD and remanded the issue of TDIU under 
Manlincon v. West, 12 Vet App 238 (1999).  In its current 
status, the case returns to the Board following completion of 
development made pursuant to its March 2002 remand.  

The Board observes that previous selected of Edward Bates, 
Esq as his representative.  However, a VA Form 21-22, 
Appointment of Veterans Service Organization As Claimant's 
Representative, completed January 2004, indicates a recent 
change in representation.  This change is reflected on the 
title page of this decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000 Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) that 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  In a December 2003 
statement, the veteran's representative argues that the 
veteran has not been properly notified of the type of 
evidence necessary to substantiate his claims.  

The RO is advised that its duties include notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board is prohibited for performing this function in the 
first instance inasmuch as such an action could be 
prejudicial to the veteran.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 
2003); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

In addition, a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must include a fourth 
element, consisting of requesting or telling the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give VA everything he has pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The RO should make certain 
that this type of notice is provided to the veteran.  In view 
of the foregoing, the case is remanded to the RO for The 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Compliance 
with the duties articulated in 
Quartuccio, supra, and 38 C.F.R. § 
3.159(b)(1) is required as well.  That 
is, the veteran should be advised of the 
allocations of burdens in obtaining the 
evidence necessary to substantiate his 
claim and should be requested to send VA 
all pertinent evidence or information in 
his possession.  

2.  The veteran should undergo a VA 
examination in order to determined their 
current nature and severity of his 
service-connected disabilities.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner(s) for use in studying the case.  
The examiner(s) is requested to comment 
on the extent to which the veteran's 
service-connected affect his ability to 
obtain and maintain substantially gainful 
employment.  In particular, the examiner 
is requested to state if the veteran is 
rendered unemployable by reason of his 
service-connected disabilities.  The 
clinical bases for the opinion reached 
should be set forth in detail.  

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




